DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, the phrase “itself” is indefinite and vague. It is unclear what structure is encompassed by such language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 19, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade (5,902,194).
Claim 19,   Wade discloses a sport net lacing system; comprising:
a)    a first net mesh (by way of example 41; figures 5A-5B), the first net mesh having strands of material defining first open spaces;
b)    a second net mesh (by way of example 42; figures 5A-5B), the second neat mesh having strands of material defining second open spaces; and
c)    a lacing cord (31; figures 4B-4C; column 3, lines 49-64) for threading through any number of the first and second open spaces to secure the first and second nets together.
It is noted: that the claim is directed to two pieces of mesh that uses a cord for connecting the two net pieces together. 
Claim 23,    Wade discloses a sport net lacing system; comprising:
a)    a net mesh (32), the mesh having strands of material defining open spaces;
b)    a frame (goal framework 33) having frame loops (loops 34, loop ends 34a; figure 4C) permanently affixed to the frame (it is noted that “permanently affixed” has been interpreted as the loops remaining connected to the frame at all times or until wear and tear takes effect); and
c)    a lacing cord (31; figures 4B-4C; column 3, lines 49-64) for threading through any number of the open spaces and the frame loops.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 20-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (5,902,194).
Claims 20-21, 24-25, Wade discloses the claimed device with the exception of the material used to form the cord used for lacing i.e. physical properties of the cord such as solid, hollow, elastomeric, non-elastomeric etc.   It would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claim 22, as noted above, Wade discloses the claimed device with the exception of the material used to form the cord used for lacing i.e. physical properties of the cord such as solid, hollow, elastomeric, non-elastomeric, connectors placed in between tubes or formed of a combination thereof etc.  It would have been obvious to one having ordinary skill in the art to have formed Wade’s cord from any known and available material, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claim 26, Wade shows the frame includes loops (see reproduced figure 6B below).  Wade discloses the claimed device with the exception of the frame loops being formed of coil of wire welded to the frame. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any well-known loop for Wade’s frame, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design In re Leshin, 125 USPQ 416.


    PNG
    media_image1.png
    575
    748
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14, 16, 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,709,947. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3-8, 14, 16, 19, 23 of the present application are directed to a device comprising a material implement includes at least one of a single and a multi-piece system of fabric or fabric sections and has a front edge, side edges and a rear edge; a plurality of closed loops; openings or loops formed in the material implement for receiving an attachment means; attachment means for attaching to a goal frame; a reinforcing element; a retention flap and a plurality of retention flap straps; at least one pole or Claims 9-13, 20-22, 24-26 of the present application are directed to the specifics of the lacing cord.  Claims 1-14 are also directed to the same device with the exception of the manner in which the material implement is connected together or to a goal frame.  One of ordinary skill in the art would have readily recognized that various means could be used to achieve such connections and would have elected any known manner to achieve connecting the various sections of the material implement together and to connect the segment or segments of the material implement to a goal frame and it would have been obvious to do so in order to achieve the same known and predictable results.
Terminal Disclaimer
Filing date for the present application is incorrect on the PTO/AIA /26.  The correct date is May 14, 2020.  Please make appropriate correction and resubmit request.
Allowable Subject Matter
Claims 1, 3-14, 16 are allowed over the prior art but the double patenting rejection has been maintained until the office receives corrected terminal disclaimer.
Response to Arguments
Applicant's arguments filed 03 November 2021 have been fully considered but they are not persuasive.  Page 14 (23.) of the Remarks section refers to “regarding claim 17”, it is believed that applicant intended to refer to claim 19 instead of 17, since claim 17 has been cancelled.
With regards to applicant’s assertion that Wade does not teach the first and second net being connected together by lacing.  It is respectfully asserted that Wade teaches that the netting is connected together via cord which is laced through the net opening.  This is also shown in figures 4B-4C.  
permanently affixed to the frame.  “Permanently affixed” has been interpreted as the loops remaining connected to the frame at all times or until wear and tear takes effect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
27 February 2022